Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. 	Applicant’s amendment filed 09/23/2021 is entered. Claims 1-2, 6, 8-20 are amended. Claims 1-20 are pending for examination.

Terminal Disclaimer

2.	The terminal disclaimer filed on 09/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents: 10614494, and 10592947 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nilesh Amin on 09/28/2021.
The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method, comprising:

	implementing, by the system, an action in a[[n]] web application, in real-time with the purchasing behavior, that reduces a probability that the subset of ingredients will be employed in a recipe of the recipes to produce a weapon of the weapons to cause physical harm to the at least one entity.
2.	(Currently Amended) The computer-implemented method of claim 1, wherein the action comprises a real-time modification to a website accessed via the web application on which the behavior is occurring that reduces the probability that an ingredient of the subset will be employed.
8.	(Currently Amended) A system, comprising:
	a memory that stores computer executable components; and
	a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
an observation component that detects a security risk associated with ingredients, from a harmful recipe database comprising recipes that can be employed to produce weapons that cause physical harm to at least one entity, based on identifying purchasing behavior of one or more individuals at a plurality of locations associated with the ingredients, wherein the purchasing behavior comprises a sequential order in which a subset of the ingredients are being purchased; and
an implementation component that performs an action in a[[n]] web application, in real-time with the purchasing behavior, that reduces a probability that the subset of ingredients will be 
9.	(Currently Amended) The system of claim 8, wherein the action comprises a real-time modification to a website accessed via the web application on which the behavior is occurring that reduces the probability that an ingredient of the subset will be employed.

15.	(Currently Amended) A computer program product facilitating mitigation of a dangerous activity, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
detect a security risk associated with ingredients from a harmful recipe database comprising recipes that can be employed to produce weapons that cause physical harm to at least one entity, based on identifying purchasing behavior of one or more individuals at a plurality of locations associated with the ingredients, wherein the purchasing behavior comprises a sequential order in which a subset of the ingredients are being purchased; and
perform an action in a[[n]] web application, in real-time with the purchasing behavior, that reduces a probability that the subset of ingredients will be employed in a recipe of the recipes to produce a weapon of the weapons to cause physical harm to the at least one entity.

16.	(Currently Amended) The computer program product of claim 15, wherein the action comprises a real-time modification to a website accessed via the web application on which the behavior is occurring that reduces the probability that an ingredient of the subset will be employed.

Response to Arguments
4.	Applicant’s arguments, see pages 7-9, filed 09/23/2021, with respect to (i) Objection to claims 15-20, (ii) Non-Statutory Double Patenting rejection of claims 1-20 over 1-8 claims of U.S. Patent No. 10,592,947, and claims 1-12 of US Patent No. 10,614,494, and (iii) rejection of claims 1, 3-8, 10-15, 17-20 under 35 USC 101 have been fully considered and are persuasive in view of the amendment filed 0923/2021, Examiner’s amendment further amending claims 1-2, 8-9, and 15-16, see above, and Applicant’s filing of a proper Terminal Disclaimer.  The (i) Objection to claims 15-20, (ii) Non-Statutory Double Patenting rejection of claims 1-20 over 1-8 claims of U.S. Patent No. 10,592,947, and claims 1-12 of US Patent No. 10,614,494, and (iii) rejection of claims 1, 3-8, 10-15, 17-20 under 35 USC 101 have been withdrawn. 

	Allowable Subject Matter
5.	Claims 1-20 allowed. Claims 1, 8, and 15 are independent claims. Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15 respectively.

The following is an examiner’s statement of reasons for allowance: 
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB databases, searched Dialog database or NPL references, reviewed the references cited in the IDS filed 02/04/2020, and  reviewed parent applications  15841553 now US Patent 10614494, and 15429955 now US Patent 10592947. 
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions and the applicant’s replies filed 09/23/2021, see pages 7-9, Examiner’s Amendment and an Interview on 09/28/2021 outline the reasons for overcoming the rejections submitted in the Non-Final Office Action filed 07/07/2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

Regarding claim 1, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, comprising detecting, by a system operatively coupled to a processor, a security risk associated with ingredients, from a harmful recipe database comprising recipes that can be employed to produce weapons that cause physical harm to at least one entity, based on identifying purchasing behavior of one or more individuals at a plurality of locations associated with the ingredients, wherein the purchasing behavior comprises a sequential order in which a subset of the ingredients are being purchased, and
	implementing, by the system, an action in a web application, in real-time with the purchasing behavior, that reduces a probability that the subset of ingredients will be employed in a recipe of the recipes to produce a weapon of the weapons to cause physical harm to the at least one entity.

	Since the limitations of the other two independent claims 8 and 15 are similar, claims 8 and 15 are allowed on same basis as established for claim 1.

	The reasons for dependent claims 2-7, 9-14, and 16-20 are the same as established for base claims 1, 8 and 15.

	Best Prior art:
	(i)	Article, “ Viisights Announces $10M Series-A Funding: Behavioral Recognition Systems for Real-time Video Intelligence as the Future of the Video Analytics Market”, published 11/18/2019 in U.S. Newswire, retrieved from Dialog database on 09/28/2021; hereinafter Viisights, discloses that Viisights software Viisights Wise  for artificial intelligence brings behavioural understanding to video surveillance and practically every video stream, 
	
The following references are already recited in the Non-Final rejection mailed 07/07/2021:
	(ii) 	Edmondson et al. [US20040093340 A1; see Abstract and ] discloses a security database receiving activity elements in a predetermined format from activity data sources, wherein the activity elements relate to commodity chemicals, commodity products, their inert/active ingredients, and their related events (e.g., the registration, licensing, application, manufacture, disposal, transportation, etc.). Using a matching logic within the security database enables mapping or associating of commodity activity elements from one activity data source with commodity activity elements from the same or different activity data source. The commodity activity elements can be queried, tabulated, viewed for analysis and monitoring of the events related to the commodity chemicals and commodity products. Further, the security system can be monitored so as to notify of suspicious events, such as multiple login attempts, security breaches, searches of specific key words, etc., to the proper authorities may provide a robust security system and real time monitoring of purchases and applications may be made to determine concentration gradient spikes and/or hording of commodity chemicals and/or their inert/active ingredients, or combinations of product purchases that may cause triggers.
	(iii) 	lvey et al. (US 2016/0005029, cited in the parent Application 15841553, now US Patent 10614494 and IDS filed 02/04/2020) disclosing detecting a trigger event based on a security risk level associated with an item of interest and implementing an action to reduce the security risk level.
	(iv) 	Friedlander et al. (US 2006/0070127, cited in the parent Application 15841553, now US Patent 10614494 and IDS filed 02/04/2020) disclosing wherein the item of interest 
v) `"Pharmacies Use Online Database" (Anonymous, Pharmacies Use Online Database to Stop the Sale of Illegal Amounts of Key Ingredient Used to Make Methamphetamines, 18 Sep 2009, PRWeb Newswire, 3BNR, 221763006, pages 1-2.) disclosing tracking sales of products containing ingredients that are used commonly to make Meth in order to make them less accessible.

However, Viisights,  Edmondson et al., lvey, Friedlander,  "Pharmacies Use Online Database", or any other prior art references alone or combined do not teach or render obvious at least the following limitations, as a whole, recited in independent claims 1, 8, and 15:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625